DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  The examiner notes that several hydrant wrenches have, inter alia, an extendable handle, see, e.g., Menke et al. (5,428,853), Perkins (6,220,124), and Sanders et al. (6,899,001)(cited by applicant in the IDS).  Also, the art discloses examples of wrenches/tools having an extendable handle such as disclosed in Pfauser et al. (2,520,652), Hillinger (5,285,702), and Chiang (6,339,979).  However, the feature that the first-open end of the tubular handle is of lesser diameter that the collar that is affixed to and circumscribing the cylindrical rod, such that as the cylindrical rod slides within the bore (of the tubular handle), the collar may impinge upon and not pass the first-open end (of the tubular handle) has neither been disclosed nor suggested in part, whole, or combination by the prior art of record.  Thus, it is the examiner’s opinion that claims 1-8 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/